DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.    
Terminal Disclaimer
The terminal disclaimer filed on 01/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,737,791 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments/Amendments
Rejection of claims under Obviousness-type Double Patenting
The Terminal Disclaimer filed by Applicants on 01/04/2022 over the U.S. Patent No. 10,265,312 overcomes the rejection.  The rejection is hereby withdrawn.  

Reasons for Allowance
	The instantly claimed inventions are novel and non-obvious over the closest prior art US2016/0318613 (“the `613 publication”) to Ludvik et al.).

The `613 publication, FIG. 2, discloses a mixed air (214) of conditioned outside air and recirculated air (213) is treated with adsorbing beds #1-2 (205).   However, the `613 publication  does not teach or suggest using hot outside air for regenerating the adsorbent filters operative to air quality sensors, at least two bypass valves and a controller.   Therefore, Applicant’s claims are patentably distinct from the `613 publication. 

Conclusions
Claims 1-20 are allowed.


	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731